Case 1:13-cv-00502-DKW-WRP Document 345 Filed 07/16/20 Page 1 of 3                              PageID #:
                                  6093



                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAI‘I



     SUNDAY’S CHILD, LLC, et al.,                       Case No. 13-cv-00502 DKW-WRP

                    Plaintiffs,
                                                        ORDER DENYING DEFENDANT’S
            vs.                                         MOTION TO REQUIRE POSTING
                                                        OF BOND PURSUANT TO LOCAL
     IRONGATE AZREP BW LLC,                             RULE 65.11

                    Defendant.



           Pending before the Court is Defendant/Counterclaimant Irongate Azrep BW

 LLC’s motion to require posting of a bond pursuant to Local Rule 65.1 (“motion

 for bond”). Defendant seeks an order requiring Plaintiffs to post a bond of

 $968,638.13, which Defendant asserts is the amount necessary to satisfy 1.5 times

 the value of its counterclaim plus anticipated attorney’s fees. As more fully set

 forth below, the motion for bond is DENIED because there is no legal authority

 that would permit the Court to order the bond sought.




 1
     Pursuant to Local Rule 7.1(c), the Court elects to decide this matter without a hearing.
Case 1:13-cv-00502-DKW-WRP Document 345 Filed 07/16/20 Page 2 of 3                      PageID #:
                                  6094



                                        DISCUSSION2

        Citing Local Rule 65.1, as well as a number of assorted procedural rules,

 statutory provisions, cases, and the Court’s “inherent power,” Defendant asserts

 that this Court has authority to require the posting of a bond amounting to 1.5

 times the value of its counterclaim plus anticipated attorney’s fees, pending the

 October 2020 trial on Plaintiffs’ claims. None of the purported authorities,

 however, apply to the situation here. Starting with Local Rule 65.1, at best, that

 rule permits ordering “security for costs….”3 The vast majority of the bond

 amount sought by Defendant, however, does not represent costs. Instead, it is a

 multiple of the value Defendant places on its counterclaim. Cf. Black’s Law

 Dictionary 423 (10th ed. 2014) (defining “legal costs” as “[a]ttorney’s fees and

 other expenditures related to a lawsuit.”). As for the other procedural rules and

 state statutory provisions cited, none of them apply in the context presented here,

 as Defendant’s request does not involve security for an injunction, the stay of a

 judgment, a supersedeas bond, a mechanic’s lien, an attachment bond, a “vexatious

 litigant” under the applicable statute, or a bail bond. See Dkt. No. 340-1 at 12.


 2
  The Court assumes the parties’ familiarity with the background of this case.
 3
  The Court need not and, thus, does not address whether Local Rule 65.1 can be utilized to
 obtain a bond outside of the context of a Federal Rule of Civil Procedure 65 motion for an
 injunction.

                                                 2
Case 1:13-cv-00502-DKW-WRP Document 345 Filed 07/16/20 Page 3 of 3                         PageID #:
                                  6095



 This leaves Defendant’s assertion that the Court has “inherent power” to order the

 posting of a bond. While that may be true, as Defendant acknowledges, the Ninth

 Circuit has explained that a court should “typically follow the forum state’s

 practice.” Id. (citations omitted). Here, Defendant cites to no “practice” of the

 State of Hawai‘i that would permit this Court to order the posting of the bond

 sought through the instant motion. Finally, Defendant also asks for an order

 requiring Plaintiffs to “immediately satisfy the Judgment” on Defendant’s

 counterclaim, again with the October 2020 trial on Plaintiffs’ remanded claims

 remaining. Id. at 11. However, as with the request for posting of a bond, this

 request too is devoid of legal authority and, thus, is denied.

                                        CONCLUSION

        For the reasons set forth herein, Defendant’s motion for bond, Dkt. No. 340,

 is DENIED.

        IT IS SO ORDERED.

        DATED: July 16, 2020 at Honolulu, Hawai‘i.




 Sunday's Child, LLC, et al v. Irongate Azrep BW LLC, Civil No. 13-00502 DKW-WRP; ORDER DENYING
 DEFENDANT’S MOTION TO REQUIRE POSTING OF BOND PURSUANT TO LOCAL RULE 65.1




                                                  3
